TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00170-CV


JJT, Inc., Appellant

v.

John T. Stokes, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 273,960, HONORABLE ORLINDA L. NARANJO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant JJT, Inc. and appellee John T. Stokes have filed a joint motion asking this
Court to reverse and remand the cause for further proceedings.  We grant the motion, reverse the trial
court's judgment, and remand the cause for further proceedings.


					__________________________________________
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Reversed and Remanded on Joint Motion
Filed:   April 15, 2004